Title: From Benjamin Franklin to Samuel Cooper, 5 February 1771
From: Franklin, Benjamin
To: Cooper, Samuel

Dear Sir,
London, Feb. 5. 1771
I have just received your kind Favour of Jan. 1. by Mr. Bowdoin, to whom I should be glad to render any Service here. I wrote to you some Weeks since in Answer to yours of July and November, expressing my Sentiments without the least Reserve in Points that require free Discussion, as I know I can confide in your Prudence not to hurt my Usefulness here by making me more obnoxious than I must necessarily be from that known Attachment to the American Interest which my Duty as well as Inclination demand of me. In the same Confidence I send you the enclos’d Extract from my Journal, containing a late Conference between the Secretary and your Friend, in which you will see a little of his Temper: It is one of the many Instances of his Behaviour and Conduct that have given me the very mean Opinion I entertain of his Abilities and Fitness for his Station. His Character is Conceit, Wrongheadedness, Obstinacy and Passion. Those who would speak most favourably of him, allow all this; they only add, that he is an honest Man, and means well. If that be true, as perhaps it may, I wish him a better Place, where only Honesty and Well-meaning are required, and where his other Qualities can do no harm. Had the War taken place, I have reason to believe he would have been removed. He had, I think, some Apprehensions of it himself at the Time I was with him. I hope, however, that our Affairs will not much longer be perplex’d and embarrass’d by his perverse and senseless Management. I have since heard that his Lordship took great Offence at some of my last Words, which he calls extreamly rude and abusive. He assur’d a Friend of mine, they were equivalent to telling him to his Face that the Colonies could expect neither Favour nor Justice during his Administration. I find he did not mistake me.
It is true, as you have heard, that some of my Letters to America have been echo’d back hither; (but that has not been the Case with any that were written to you). Great Umbrage was taken, but chiefly by Lord H. who was dispos’d before to be angry with me, and therefore the Inconvenience was the less; and whatever the Consequences are of his Displeasure, putting all my Offences together, I must bear them as well as I can. Not but that, if there is to be War between us, I shall do my best to defend my self and annoy my Adversary, little regarding the Story of the Earthen Pot and Brazen Pitcher. One Encouragement I have, the Knowledge that he is not a Whit better lik’d by his Colleagues in the Ministry than he is by me, that he cannot probably continue where he is much longer, and that he can scarce be succeeded by anybody who will not like me the better for his having been at Variance with me.
Pray continue Writing to me as you find Opportunity. Your candid, clear, and well-written Letters, be assured, are of great Use. With the highest Esteem, I am, my dear Friend, Yours most affectionately
B Franklin
Revd. Dr Cooper.
